This is an action on an insurance policy issued by the appellant company to the appellees to recover loss and damage to the property of the assured, contained in certain premises *Page 627 
occupied by the appellees as a wholesale clothing house, at the corner of Eutaw and German streets, Baltimore, caused by the explosion of a steam boiler, insured therein.
The policy of insurance sued on is dated the 25th of August, 1899, and insured the appellees "against all immediate loss or damage, except by fire, to the property of the assured, or to property of others for which the assured may be liable, wherever located, caused by the explosion, collapse or rupture of either of two horizontal steam boilers, on the premises of the assured."
The plaintiff alleges in the declaration, as the cause of the accident, that on the 4th day of April, 1902, while the policy was in force, the cast iron elbow of the blow pipe of one of the two boilers which were insured, and which were in the cellar of the building, exploded, and in consequence thereof large quantities of heated steam escaped and damaged the property in the cellar of the building. It also states as a further and immediate consequence of the escape of the steam that the heads of certain sprinklers in the automatic sprinkler system in the cellar were melted and large quantities of water escaped through these heads and damaged certain merchandise of the plaintiff, whereby loss and damage were incurred to the amount of $2,140.85. By a bill of particulars filed by the plaintiffs on demand, it appears that one-half of the loss was caused by the escape of heated steam from the blow pipe, and the remaining one-half by the escape of water through the heads of the automatic sprinkler system.
The defendant in the case concedes its liability under the policy of insurance for loss directly caused by the steam, but resists payment for the loss caused by water from the automatic sprinklers.
There were two questions submitted to the Court below and they were: first, what amount of damage was caused by steam and what by water from the sprinklers; second, is the defendant liable at all under the policy for loss caused by the water.
The proof in the case, we think, was amply sufficient to sustain the conclusion reached by the Court below upon the first question, but being one of fact it is not before us for review. *Page 628 
The second and controlling question depends for its solution upon the construction to be placed upon the words "immediate loss or damage" used in the policy of insurance, and is distinctly raised by the prayers in the case. The Court ruled by the plaintiff's prayer that under the evidence the defendant was liable for the loss and damage caused by the contact of the steam and water from the boiler with the merchandise, and also for the damage by the water escaping from the sprinkler system.
The defendant's prayer, which was rejected by the Court, submitted the proposition that the plaintiff was not entitled to recover under the policy for the damage done by water from the sprinklers.
Now it would extend this opinion beyond what is necessary to review in detail all of the evidence submitted in the case and in view of the well-settled decisions of this Court to go into an examination of those from other States cited in argument. The undisputed facts show that the explosion of the boiler in the cellar was the direct and efficient cause of the damage and loss to the property. The escaped steam from this boiler, by reason of the heat, melted the solder on the sprinkler heads and set in motion the water which caused the damage. The witness, Sonneborn, testified that there was in the basement of the building at the time he moved into it and when the policy was effected, what is known as the automatic sprinkler system for the extinguishment of fire, and this system was almost indispensable in mercantile establishments. He described it as consisting of a series of pipes which run along the ceiling; that these pipes are charged with water and are fitted out with iron jets with glass heads on them; that the heads are soldered with a certain solution which will melt at a certain degree of heat; that as soon as the solder is melted the glass heads fall off, thus opening the jet and permitting the water to come out and fall on merchandise below, protecting it from fire, and that escaping steam would be hot enough to melt the solder. And it is admitted that the damage to the property was occasioned in two ways, first, by the *Page 629 
steam acting immediately upon the goods themselves; and secondly, by acting immediately upon the sprinkler system.
While the appellant concedes its liability for the loss caused by the explosion of the boiler, it is urged in argument that between the explosion of the boiler and the damage caused by water from the sprinklers there intervened a new and independent agency, to wit, the automatic sprinkler system and the damage caused by the water was immediately and directly due to this independent agency and only remotely to the explosion of the boiler. The appellant's position under the facts and circumstances of the case at bar we do not think is supported by the rules of construction applicable to policies of insurance containing a similar clause of indemnity, as stated by the cases and authorities. The word "immediate" used in reference to "loss and damage," in a policy of insurance must be given a reasonable construction, and it is held to mean direct or proximate cause as distinguished from a remote cause. Rokes v. Amazon Ins. Co.,51 Md. 512; New York Express Co. v. Traders' Co.,132 Mass. 377; Ermentrout v. Girard Fire Ins. Co., 63 Minn. 308.
The rule as to the determination of what is proximate and remote cause has been the cause of much legal refinement, and has frequently been applied in this Court. It was expressly said in the case of B.  P.R.R. Co. v. Reaney, 42 Md. 117, that Courts adopt the practical rule that the efficient and predominating cause in producing a given event or effect, though there may be subordinate and dependent causes in operation, must be looked to in determining the rights and liabilities of the parties concerned. In the case of Transatlantic Fire InsuranceCo. v. Dorsey, 56 Md. 80, a somewhat analagous case, where a suit was brought on a policy of insurance against loss by fire, and the policy contained an exemption from liability by explosion of any kind, unless fire ensues, and then for loss by fire alone; it was held, "that upon reason and the established rules of construction, that such loss should be regarded as within the risk assumed by the insurers. In such case the fire is the direct and efficient cause of the loss, and *Page 630 
the explosion but the incident, and if the insurers intend to exclude such liability, they must do so by plain and unambiguous terms."
The proof in that case showed that the fire originated in consequence of a violent tornado blowing the fire through the steam drum, and so bringing it in contact with escaping gases and air, causing by the fire an explosion.
In the case at bar the existence of the automatic sprinkler in the cellar was known to the company at the time of the issuing of the policy of insurance, and the outpouring of the water from the sprinklers was the inevitable consequence of the explosion of the boiler. The active and efficient cause that put in motion the water was clearly the heat from the explosion and not the intervention of any new and independent agency. The explosion of the boiler was, therefore, the direct and proximate cause of the damage and this cause being within the clause of the policy which insured against "all immediate loss and damage, except by fire," the appellants are liable for the risks assumed under the policy.
We find no such error in the rulings of the Court on the bills of exceptions, relating to the admissibility of evidence as would entitle the appellants to a reversal of the judgment, and for the reasons given it will be affirmed.
Judgment affirmed with costs.
(Decided March 31st, 1903.)